                                                       CS. Department of Justice

                                                       United States Attorney

                                                       Eastern D1stnct of Pennsylvania
Karen L Grigsby                                        615 Chestnut Street
Direct Dial (215) 861-8572                             Swte 1250
Facs1m1le (215) 861- 8618                              Philadelphia. Pennsylvania 19106-4476
E-mail Address Karen gr1gsby@usdoJ gov                 (215)86/-8200




                                                       August 16, 2019


U.S. District Court Clerk's Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

                   RE:       U.S. v. Bryana :\1iller
                             Criminal ~o. 19-468

Dear Clerk:

              Please unimpound the Indictment in regard to the above-captioned case.
The Indictment was filed on August 15, 2019.


                                                       Very truly yours,

                                                       WILLIAM M. McSWAIN
                                                       United States Attorney


                                                       -~-

                                                       Assistant Cnited States Att mey
